Name: Commission Regulation (EEC) No 3580/83 of 15 December 1983 amending and extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/ 16 Official Journal of the European Communities 20 . 12. 83 COMMISSION REGULATION (EEC) No 3580/83 of 15 December 1983 amending and extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third coun ­ tries subject to Community surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas, by virtue of Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 3521 /82 (3), the Commission has established a system of Commu ­ nity surveillance for imports of certain textile products listed in the Annex and originating in the Mediterra ­ nean countries which had signed Agreements estab ­ lishing preferential arrangements with the Commu ­ nity, that is to say Egypt , Portugal , Spain , Turkey and Malta ; Whereas it is necessary to modify the Annex to Regu ­ lation (EEC) No 2819/79 ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby amended as follows : 1 . Footnote (') is deleted ; 2 . Tariff heading No 62.02 in fine is deleted entirely . Article 2 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1984. Article 3 This Regulation shall enter into force on 1 January 1984 . It shall apply until 31 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 320, 15 . 12 . 1 979 , p . 9 . (') OJ No L 369 , 29 . 12 . 1982, p . 14 .